Pannell, Judge.
The transcript of the proceedings not having been filed within 30 days from the filing of the notice of appeal, and it not appearing that application for extension of time for filing such transcript was made within said 30-day period, the appeal must be dismissed. State Hwy. Dept. v. Hicks, 116 Ga. App. 370 (157 SE2d 326); Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126); Hardy v. D. G. Machinery & Gage Co., 224 Ga. 818 (165 SE2d 127), reversing same case in 118 Ga. App. 45 (1) (162 SE2d 852)).

Appeal dismissed.


Jordan, P. J., and Eberhardt, J., concur.